Title: To Thomas Jefferson from William Branch Giles, 16 April 1795
From: Giles, William Branch
To: Jefferson, Thomas



Sir
Richmond April 16th 1795

After the date of my last letter to you from Philadelphia, I inclosed to Mr. Shippen the statement of your demand against him as representative of Mr. Banister. I also submitted to his inspection your letter to me relatively to that subject, and informed him that I was authorised to receive the amount, and close the transaction. Mr. Shippen acknowledged himself the proper person to receive the application and said the claim should be paid; but the time when, was always left indefinite, and he seemed to discover an indifference in the business which, I thought, not justifyed by the peculiar circumstances attending the original transaction.
I have lately been informed that you are about engageing in a scheme for converting the lime stone on the upper parts of James river, into lime, for the supply of the country adjacent to that river between the limestone and Richmond. I propose this summer to commence the building of a dwelling. Now my preferince is for Brick; and the only objection to that material consists in the difficulty of procureing lime. The place proposed for erecting the house is about 14 or 15 miles from a safe and convenient landing place on James river about 40 miles above richmond. Will you be so obligeing as to make an estimate of the price of lime delivered at the place described?
I had anticipated the pleasure of a visit to you at Monticello in the course of the last summer, but was prevented from reallizeing it, by a  most distressing catastrophe in our family, (the death of my Father) and the consequent increase of domestic obligations; I now hope, in company with Mr. J. W. Eppes, to execute that intention in the course of the next month; and I indulge myself in the pleasing expectation of returning highly improved both in the Theoretical and Practical parts of farming.
Although you have forsworn Politicks, I cannot close this letter, without congratulateing you upon the literal verification of the old saying, ‘The Dutch have taken Holland.’ The Tyranny of the Stadholder & Co. is no more; and a third republic is emerged therefrom; I hope, by this time in actual organization. A third Republic predicated upon, the rights of men, in opposition to the monopoly of Priviliges I consider as the certain harbinger of a general revolution of the human character and government. The magnitude of this event in the history of the World will furnish my apology for intrudeing it upon your notice. Be pleased to excuse me for writeing you so long a letter, and accept my most cordial wishes for your personal happines &c

Wm B. Giles

